Citation Nr: 0311616	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1945.  He died in February 1983.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
that denied the above claim.  

In May 1996, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death as 
being not well grounded.  In June 1997, the Board denied 
reconsideration of the claim.  In April 1999, the Court of 
Appeals for Veterans Claims (CAVC) affirmed the Board's May 
1996 decision.  On June 12, 2000, the Federal Circuit Court 
affirmed the Board and CAVC decisions.  

According to the Veteran's Claims Assistance Act of 2000 
(VCAA,) claims finally adjudicated as not well grounded 
between July 14, 1999, and the date of enactment, can be 
readjudicated.  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran.  
In the May 2002 rating decision, the RO readjudicated the 
appellant's claim based upon the VCAA.  The appellant 
perfected an appeal as to the May 2002 rating decision.  




REMAND

The appellant, through her attorney, submitted additional 
relevant evidence directly to the Board.  As she has not 
waived RO consideration of this evidence, a remand is 
required for consideration of this evidence by the RO and the 
issuance of a supplemental statement of the case.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

The appellant first asserts that the veteran had skin cancer 
which was caused by the extreme heat and sunlight he was 
forced to endure while serving in North Africa.  She secondly 
asserts that the veteran's multiple skin cancers metastasized 
to cause the pancreatic cancer which lead to his ultimate 
demise.  Finally, she asserts that VA Medical Center (VAMC) 
in Big Springs, Texas, failed to properly diagnose the 
veteran's fatal pancreatic cancer in 1982.  

At the time of the veteran's death in February 1983, service 
connection was in effect for paralysis of the right 
trigeminal nerve and residuals of frozen feet.  The veteran's 
death certificate indicates that he died of carcinoma of the 
pancreas.  No other disabilities were listed as contributing 
to his death.  There was no autopsy performed.  

In January 2002, a VA examiner reviewed the claims folder and 
determined that it was highly unlikely that the veteran's 
pancreatic cancer was of metastatic origin.  However, in 
rendering this opinion, the examiner stated that there were 
no records for the veteran regarding a confirmed diagnosis of 
pancreatic cancer, and in particular, that no records had 
been forwarded to him regarding the veteran's treatment of 
pancreatic cancer at the Dallas VAMC.  

Noteworthy is that in July 1993, the RO requested that the 
Dallas VAMC provide treatment records for the veteran, dated 
from 1979 to 1982.  In August 1993, the Dallas VAMC stated 
that there was no record of treatment for the veteran at 
their facility during the time period requested.  This 
request was in conjunction with a Board remand in 1993.  The 
RO again attempted to obtain these records in March 2001 
without success.  

However, the appellant has submitted VA hospital records 
showing that from October 18, 1982, to November 17, 1982, the 
veteran was hospitalized at the Dallas VAMC for pancreatic 
carcinoma and colon dysplasia in sigmoid colon.  

In view of the foregoing, the RO should again attempt to 
obtain the veteran's treatment records dated from 1979 to 
1983 from the VAMC in Dallas, Texas.  Thereafter, an 
appropriate medical opinion should be obtained, as set forth 
below.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the VAMC in Dallas, Texas, 
and request complete copies of the 
veteran's treatment records dated from 
1979 to 1983, including any records that 
have been retired.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA oncologist review the medical 
records in the claims file and render an 
opinion on the following matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's skin cancer.  The doctor should 
state whether it is at least as likely as 
not that any skin cancer had its onset 
during active service or is related to 
any in-service disease or injury, 
including exposure to  extreme heat and 
sunlight while serving in North Africa 
between June 1942 and June 1945. 

(b)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's pancreatic cancer.  The doctor 
should state whether it is at least as 
likely as not that any pancreatic cancer 
had its onset during active service or is 
related to any in-service disease or 
injury.   The doctor should also state 
whether it is at least as likely as not 
that any skin cancer either (i) caused or 
(ii) aggravated the veteran's pancreatic 
cancer?  Specifically, is it as likely as 
not that the veteran's skin cancer 
metastasized to cause his pancreatic 
cancer?    

(c)  Is it at least as likely as not that 
the veteran's skin cancer contributed 
substantially or materially to cause his 
death; combined to cause death; aided or 
lent to the production or death; or had a 
material influence in accelerating death?  
Were there resulting debilitating effects 
and general impairment of health 
associated with skin cancer that rendered 
the veteran materially less capable of 
resisting the effects of pancreatic 
cancer?

(d)  The doctor should express an opinion 
as to whether it is at least as likely as 
not that the veteran's pancreatic cancer 
and/or death was proximately caused by 
any medical treatment afforded him by VA 
in 1982.  

If there was any type of relationship 
between the VA treatment afforded the 
veteran in 1982 and his pancreatic cancer 
and/or death, the doctor must fully 
explain such relationship.  Was it was 
due to (i) carelessness, negligence, lack 
of proper skill, error in judgment, or 
any instance of fault, i.e., failure to 
properly diagnose the veteran's 
condition, or (ii) an event not 
reasonably foreseeable?  

The doctor should indicate in the report 
that the claims file was reviewed, 
discuss the veteran's medical history in 
detail, and provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished 
prior to completion of the report.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report.  Ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by VCAA.  If further 
action is required, undertake it before 
further adjudication of the claim.  The 
Board points out that all attempts to 
obtain records that are ultimately not 
obtained should be documented, and in 
accordance with the VCAA, VA should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that VA will 
take to obtain such records.  For any VA 
or other Federal department or agency 
records, VA should, in accord with the 
VCAA, continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.

5.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 1151, and 
consideration of any additional 
information obtained as a result of this 
remand. 

6.  If the decision with respect to the 
claim on appeal remains adverse to the 
appellant, she and her attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must consider all evidence 
received and contentions raised since the 
July 2002 Statement of the Case.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


